Opinion by
Mb. Justice Potteb,
The learned court below entered judgment for the plaintiff for want of sufficient affidavit of defense. The only question with which we are, therefore, concerned is as to whether or not the allegations of fact in the affidavit of defense are sufficient to send the case to a jury.
In the second paragraph, the defendant alleges a conspiracy between the umpire and the plaintiff, by which the umpire “ would sign and render any award which the plaintiff should bring to him to sign, whether the same be just or unjust; and that, according to said understanding, the award was made out by plaintiff, and delivered to said umpire, who signed it.”
It is further alleged that the plaintiff visited the umpire in the absence of the defendants, and influenced and controlled him in the making, of the award.
If these averments were proven, the award ought not to stand. While it is true that facts constituting fraud should be as fully set forth as the circumstances of the case will admit, yet we are of opinion that the allegations here are sufficient to carry the case to the jury.
The judgment is reversed and a procedendo awarded.